Citation Nr: 0212706	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hearing loss.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  

By rating action of April 1993, the RO denied service 
connection for bilateral hearing loss and for tinnitus.  The 
veteran was notified of the denials and of his appellate 
rights by letter the same month, but he did not appeal either 
denial.  

This appeal arises from September 1999 and June 2000 rating 
actions that declined to reopen the claims for service 
connection on the grounds that new and material evidence had 
not been submitted.  The veteran filed a Notice of 
Disagreement herewith in August 2000; the RO issued a 
Statement of the Case (SOC) in January 2001; and the veteran 
filed a Substantive Appeal in February 2001.  In May 2001, 
the veteran, at the Wilkes-Barre VA Benefits Office, 
testified at a videoconference hearing with a Decision Review 
Officer at the Philadelphia RO; a transcript of the hearing 
is of record.  A Supplemental SOC was issued in June 2001.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2. The RO denied service connection for bilateral hearing 
loss and for tinnitus by rating action of April 1993; the 
veteran was notified of the denials and of his appellate 
rights by letter the same month, but he did file an 
appeal. 

3. New evidence has been associated with the claims file 
since the April 1993 rating action that is relevant and 
probative of each issue under consideration, and is so 
significant that it must be considered to fairly decide 
the merits of the claim.   

4. The record includes the veteran's credible hearing 
testimony that he experienced acoustic trauma associated 
with combat in service; credible assertions and medical 
evidence suggesting continuity of bilateral hearing 
problems and tinnitus since service; and persuasive 
medical opinions providing a medical nexus between the in-
service acoustic trauma and current bilateral hearing loss 
and tinnitus.  


CONCLUSIONS OF LAW

1. The April 1993 rating action denying for service 
connection for bilateral hearing loss and for tinnitus is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2001).

2. Evidence associated with the claims file since the April 
1993 denial is new and material, and the claims for 
service connection are reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

3. The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 
38 C.F.R. § 3.303 (2001).

4. The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 
38 C.F.R. § 3.303 (2001  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans Appeals (Board) notes 
that, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001);  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of both the new and 
material evidence issue, and the claims on the merits, the 
Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on this aspect of the claims, and that all 
notification and development action needed to render a fair 
decision on each of these claims has been accomplished.

The claims for service connection for bilateral hearing loss 
and for tinnitus previously were considered and denied by 
rating action of April 1993.  The evidence then of record 
consisted, primarily, of the veteran's service medical and 
other records, private medical records, and the report of a 
VA examination. 

Records associated the veteran's separation from service 
indicated that he served with the Medical Detachment of the 
183rd Field Artillery Battalion, and participated in battles 
and campaigns in Normandy, Northern France, the Rhineland, 
the Ardennes, and Central Europe.  He received the Bronze 
Star Medal, among other awards.  The service medical records 
showed no evidence of acoustic trauma in service and no 
impairment of hearing in either ear on separation examination 
of October 1945.  

Post-service, the February 1959 medical statement of W. 
Bonner, M.D., noted diagnoses of chronic, bilateral otitis 
media with retraction of eardrums, and beginning deafness, 
especially in the left ear.  In a February 1993 affidavit, L. 
Ferrand, M.D., stated that he was a service comrade of the 
veteran, who during service told him that an artillery gun 
had fired as his jeep drove past it, and that his hearing was 
impaired and his ear "stuffed."  Dr. Ferrand stated that he 
did not have an otoscope, as a result of which the veteran's 
ears could not be properly examined, but he noted that the 
veteran did turn his head so as to hear better.  The doctor 
stated that he knew that this episode had occurred, and that 
the veteran subsequently showed evidence of hearing 
impairment.  

On VA audiological examination of April 1993, the veteran 
gave a history of left ear hearing loss and tinnitus in the 
left ear since military service.  Testing at that time 
revealed moderately-severe sensorineural hearing loss in the 
right ear, and severe-to-profound mixed hearing loss in the 
left ear.  

The veteran was notified of the denials of service connection 
and of his appellate rights by letter of April 1993.  
However, he did not initiate an appeal of the denials within 
one year of the notification thereof; hence, that 
determination is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West,  155 F.3d 1356 
(Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes that the regulations 
implementing the VCAA include a revision of      38 C.F.R. 
§ 3.156.  However, that revision applies only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran in this case filed his 
application to reopen his claims for service connection in 
August 1999, the Board shall apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001; that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.]  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question to be considered is whether it is 
material.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly-presented evidence, to 
reopen a previously-disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The credibility of new evidence is presumed for the 
limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Pertinent to the two issues on appeal, the evidence 
associated with the claims file since the final April 1993 
denials of service connection includes a duplicate of Dr. 
Ferrand's 1993 affidavit, received in August 1999; medical 
statements and examination reports from T. LeMasters, D.O., 
dated in December 1999 and August 2000; April and May 2000 
and July 2001 VA examination reports; and a transcript of the 
veteran's May 2001 videoconference hearing.  

On examination of December 1999, Dr. LeMasters noted the 
veteran's history of an artillery gun firing close to him in 
service and significant hearing loss at that time, as well as 
constant ringing in the ears that persisted to the present 
time.  There was also no prior history of skull trauma or 
other noise exposure.  After examination, the doctor found 
that the veteran had significant left ear hearing loss that 
was documented by audiometric examination, as well as 
substantial tinnitus, and opined that he had significant 
inner ear damage associated with tinnitus that was secondary 
to an artillery gun blast that he experienced in service.  In 
a statement of August 2000, Dr. LeMasters opined that the 
veteran had profound sensorineural hearing loss in the left 
ear that occurred suddenly as a direct result of a service-
related injury.

On VA audiometric examination of April 2000, the veteran gave 
a history of the sudden onset of left ear hearing loss in a 
traumatic fashion in service when an artillery gun discharged 
nearby, with the onset of a ringing tinnitus thereafter.  
After examination, the diagnoses were mild-to-severe mid-to-
high frequency sensorineural hearing loss in the right ear, 
and moderate-to-severe and profound mixed hearing loss in the 
left ear.  The audiologist commented that conductive overlay 
in the left ear appeared to be the result of an ossicular 
dysfunction.

On VA otolaryngological examination of May 2000, the veteran 
gave a history of an artillery gun firing close to him in 
service, after which he felt a loud ringing in the left ear.  
After examination, the initial diagnostic impressions were 
mixed left ear hearing loss of unclear etiology, and 
otosclerosis versus ossicular chain discontinuity.  After 
review of the veteran's audiologic evaluation, the diagnostic 
impression was changed to mixed left ear hearing loss due to 
ossicular chain discontinuity, most likely secondary to 
trauma.

During the May 2001 hearing on appeal, the veteran testified 
that his hearing loss occurred suddenly in combat in service 
after he drove a jeep nearby an artillery gun that fired.  He 
stated that he also experienced ringing in the ears at that 
time.  He denied any intercurrent acoustic trauma in the 
post-service years.  

On VA examination of July 2001 for evaluation of residuals of 
a cold injury of the feet, the examiner noted a history of 
decreased hearing that began in service after exposure to a 
loud blast.  After examination, the diagnostic impressions 
included decreased hearing.          

Other than the duplicative statement from Dr. Ferrand, the 
Board finds that this additional evidence is "new," in that 
it was not previously before agency decisionmakers, and is 
not duplicative or cumulative of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for purposes of reopening the claims for service 
connection.  In this regard, the Board notes that the 
evidence to reopen must, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince the VA to alter its decision.  See 
Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board finds 
that the new evidence-particularly, the new opinions of Dr. 
LeMasters and the May 2000 VA physician relating the 
veteran's current hearing loss and tinnitus to an incident of 
the veteran's combat service-is relevant and probative, and 
bears directly and substantially on the question of service 
connection; hence, the Board finds that such evidence is 
significant that it must be considered to fairly decide the 
merits of the claims.  Accordingly, the Board finds that new 
and material evidence has been submitted, and that the 
criteria for reopening each of the claims for service 
connection are met.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the merits of the claim, the Board finds that the 
cumulative record includes service records, Dr. Ferrand's 
post-service affidavit, other post-service medical records, 
and the veteran's hearing testimony, all of which show that 
the veteran engaged in combat in service.  On this record, 
the Board finds that the veteran's report of exposure to 
acoustic trauma in service is credible, and, as such, 
sufficiently probative to establish the occurrence of the 
claimed in service event, even in the absence of a notation 
of the event in official records.  See 38 U.S.C.A. § 1154(b).

The record also contains the veteran's credible assertions 
and medical evidence suggesting continuity of hearing 
impairment and tinnitus immediately post service up to the 
present time; medical records showing the current existence 
of bilateral hearing loss and tinnitus; and medical opinions 
of physicians establishing a medical nexus between such 
hearing loss and tinnitus and the in-service acoustic trauma.  
The Board finds such opinions, based upon both examination of 
the veteran, and consideration of at least some portion of 
his documented medical history and his credible assertions, 
both competent and probative evidence on the nexus question-
evidence that was lacking at the time of the prior denials.  
Significantly, the Board notes that there is no contrary 
medical evidence or opinion of record.

Under these circumstances, the Board concludes that the 
overall record supports the grant of service connection for 
bilateral hearing loss and for tinnitus.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

